1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                SOUTHERN DISTRICT OF CALIFORNIA

9
                                                            Case No.: 19cv2026-W(BLM)
10   CATALINA CAMPOS-EIBECK,

11                                         Plaintiff,       ORDER GRANTING JOINT MOTION TO
                                                            AMEND PRE-TRIAL SCHEDULING
12   v.                                                     ORDER
13   C R BARD INCORPORATED AND BARD
                                                            [ECF NO. 30]
     PERIPHERAL VASCULAR INCORPORATED,
14
                                       Defendants.
15

16

17         On April 1, 2019, the parties filed a Joint Motion to Amend Pretrial Scheduling Order. ECF

18   No. 30. The parties seek to continue the remaining case deadlines by approximately four

19   months. Id. at 2. In support, the parties state that due to the COVID-19 pandemic, President

20   Trump’s declaration of a national emergency, and Governor Newsome’s declaration of a state of

21   emergency in California, the “Parties ability to proceed with discovery in this case pursuant to

22   the deadlines set forth in the Court’s Scheduling Order” will be substantially delayed. Id. The

23   parties further state that due to the COVID-19 pandemic and the increased strain on the nation’s

24   healthcare system, requests for medical records will be substantially delayed and the ability to

25   depose key witnesses, many of whom are healthcare providers, will be compromised. Id. at 2-

26   3.

27   ///

28   ///

                                                        1
                                                                                        19cv2026-W(BLM)
1             Good cause appearing, the parties’ motion is GRANTED as follows:

2                                                     Current Deadline          New Deadline

3        Fact Discovery                               June 26, 2020              October 26, 2020

4        Expert Designation                           May 15, 2020               September 14, 2020

5        Rebuttal Experts                             June 15, 2020              October 13, 2020

6        Expert Disclosures                           July 17, 2020              November 16, 2020

7        Rebuttal Disclosures                         August 14, 2020            December 12, 2020

8        Expert Discovery                             October 2, 2020            February 1, 2021

9        Pretrial Motion Filing                       October 30, 2020           February 27, 2021

10       Mandatory Settlement Conference (“MSC”)         April 13, 2020          August 11, 20201
                                                         at 9:30 a.m.            at 1:30 p.m.
11

12       MSC Briefs                                      April 3, 2020           July 31, 2020

13       Pretrial Disclosure                             January 25, 2021        May 24, 2021

14       L.R. 16.1(f)(4) Meeting                         February 1, 2021        June 1, 2021

15       Exchange Proposed Pretrial Order                February 8, 2021        June 7, 2021

16       Lodge Proposed Final Pretrial Conference Order February 15, 2021         June 14, 2021

17       Informal Letter Briefs                           February 17, 2021       June 23, 2021

18       Final Pretrial Conference                        February 22, 2021      June 28, 2021
                                                          at 10:30 a.m.          at 10:30 a.m.
19

20       All other guidelines and requirements reman as previously set. ECF No. 17.
21            IT IS SO ORDERED.


                                                   ~✓
22   Dated: 4/3/2020
23
                                                   United States Maaistrate Judqe
24

25

26

27
     1
      The Mandatory Settlement Conference will be an in-person conference and the Court’s previous
28   requirements will apply. See ECF No. 17 at 3-5.

                                                     2
                                                                                      19cv2026-W(BLM)
